Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
1. 	Acknowledgment is made of applicant's claim for foreign priority based on a Korean application KR10-2019-0101737 filed in Republic Of Korea on 20 August 2019. 
	It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0101737 application as required by 37 CFR 1.55.


Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

3.	Claim(s) 1, 3, 12 and 15 - 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 4, 11, 14, and 15 of co-pending application 16/354,645. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 4, 11, 14, and 15 of co-pending application 16/354,645 anticipates claim(s) 1, 3, 12 and 15 - 17 of the instant application. 
	An example is listed below.

Co-pending Application 16/354,645
Instant Application
Claim 4 - A method of noise cancellation, the method comprising: providing a first estimated output signal based on an input signal and a first prior far-end channel filter corresponding to a prior frame; updating a first current far-end channel filter corresponding to a current frame according to the first estimated output signal and the first prior far-end channel filter; and providing a second estimated output signal, as a resultant signal, based on the input signal and the first current far-end channel filter, wherein providing the first estimated output signal includes providing the first estimated output signal based on the input signal and the first prior far-end channel filter and a second prior far-end channel filter corresponding to the prior frame, and providing the second estimated output signal includes providing the second estimated output signal based on the input signal, the first current far-end channel filter, and the second prior far- end channel filter, wherein the method further comprises: updating a second current far-end channel filter corresponding to the current frame according to the second estimated output signal and the second prior far-end channel filter; and providing the resultant signal based on the input signal, the first current far-end channel filter, and the second current far-end channel filter, wherein providing the first estimated output signal includes calculating a first correlation coefficient based on the first prior far-end channel filter and the second prior far-end channel filter and obtaining the first estimated output signal according to the first correlation coefficient, and wherein updating the first current far-end channel filter includes estimating a first variance based on the first estimated output signal and generating a first inverse autocorrelation matrix (IACM) calculated based on the first variance.



Claim 11 – A method of stereo noise cancellation, the method comprising: setting an initial value; providing a first estimated output signal based on an input signal and a first prior far-end channel filter and a second prior far-end channel filter corresponding to a prior frame; updating a first current far-end channel filter corresponding to a current frame according to the first estimated output signal and the first prior far-end channel filter; providing a second estimated output signal based on the first current far-end channel filter, the second prior far-end channel filter, and the input signal; updating a second current far-end channel filter 








Claim 14 – A device of noise cancellation, comprising: a first estimator configured to provide a first estimated output signal based on an input signal and a first prior far-end channel filter and a second prior far-end channel filter corresponding to a prior frame; a first filter configured to update a first current far-end channel filter corresponding to a current frame according to the first estimated output signal and the first prior far-end channel filter; a second estimator configured to provide a second estimated output signal based on the input signal, the first current far-end channel filter, and the second prior far-end channel filter; a second filter configured to update a second current far-end channel filter corresponding to the current frame according to the second estimated output signal and the second prior far-end channel filter; and an output device configured to provide a resultant signal based on the input signal, the first current far-end channel filter, and the second current far-end channel filter, wherein the first estimated output signal is obtained according to a first correlation coefficient calculated based on the first prior far-end channel filter and the second prior far-end channel filter.






Claim 15 - The device of claim 14, further comprising an initializer configured to set an initial value.
Claim 1 - A method of noise cancellation, the method comprising: providing a first estimated output signal based on an input signal and a first prior far-end channel filter corresponding to a prior frame; updating a first current far-end channel filter corresponding to a current frame according to the first estimated output signal and the first prior far-end channel filter; and providing a second estimated output signal, as a resultant signal, based on the input signal and the first current far-end channel filter, wherein providing the first estimated output signal includes providing the first estimated output signal based on the input signal and the first prior far- end channel filter and a second prior far-end channel filter corresponding to the prior frame, and providing the second estimated output signal includes providing the second estimated output signal based on the input signal, the first current far-end channel filter, and the second prior far-end channel filter, and wherein the method further comprises: updating a second current far-end channel filter corresponding to the current frame according to the second estimated output signal and the second prior far-end channel filter; and providing the resultant signal based on the input signal, the first current far-end channel filter, and the second current far-end channel filter.

Claim 3 – The method of claim 1, wherein providing the first estimated output signal includes calculating a first correlation coefficient or a power ratio based on the first prior far-end channel filter and the second prior far-end channel filter and obtaining the first estimated output signal according to the first correlation coefficient or the power ratio.










Claim 12 - A method of stereo noise cancellation, the method comprising: setting an initial value; providing a first estimated output signal based on an input signal and a first prior far-end channel filter and a second prior far-end channel filter corresponding to a prior frame; updating a first current far-end channel filter corresponding to a current frame according to the first estimated output signal and the first prior far-end channel filter; providing a second 














Claim 15 - A device of noise cancellation, comprising: a first estimator configured to provide a first estimated output signal based on an input signal and a first prior far-end channel filter and a second prior far-end channel filter corresponding to a prior frame; a first filter configured to update a first current far-end channel filter corresponding to a current frame according to the first estimated output signal and the first prior far-end channel filter; a second estimator configured to provide a second estimated output signal based on the input signal, the first current far-end channel filter, and the second prior far-end channel filter; a second filter configured to update a second current far-end channel filter corresponding to the current frame according to the second estimated output signal and the second prior far-end channel filter; and an output device configured to provide a resultant signal based on the input signal, the first current far-end channel filter, and the second current far-end channel filter.

Claim 16 – The device of claim 15, wherein the first estimated output signal is obtained according to a first correlation coefficient or a power ratio calculated based on the first prior far-end channel filter and the second prior far-end channel filter.



Claim 17 – The device of claim 15, further comprising an initializer configured to set an initial value.



4.	Claim(s) 4 - 10, 13, 14, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 4, 5, 7, 11, and 12 of co-pending application 16/354,645 (herein referred to as Copending Application ‘645). 

	Regarding claim 4, Claim 4 of Copending Application ‘645 teaches wherein updating the first current far-end channel filter includes estimating a first variance based on the first estimated output signal, generating a first IACM calculated based on the first variance (claim 4: wherein updating the first current far-end channel filter includes estimating a first variance based on the first estimated output signal and generating a first inverse autocorrelation matrix (IACM) calculated based on the first variance).
	Claim 4 of Copending Application ‘645 covers the same scope, as claim 4 of the instant application, except for mentioning the additional step of “calculating a first forgetting factor based on the first estimated output signal” further recited by claim 4 of the instant application. 
	However, claim 4 of Copending Application ‘645 discloses updating the first current far-end channel filter, and the updating of the first current far-end channel filter includes estimating a first variance based on the first estimated output signal. 
	Determining “the first forgetting factor” is based on the first estimated output signal. Namely, “the first forgetting factor” being a value derived from the first estimated output signal.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the teachings taught by Claim 4 of Copending Application ‘645 to arrive at the claimed invention of the instant application, since the first forgetting factor is merely a constant or value derived from the first  estimated output signal and it appears that the additional step of calculating the first forgetting factor would not have produced any unpredictable results, since applicant has not disclosed that “the first forgetting factor” solves any stated problem or is for any particular purpose. 


	Regarding claim 5, wherein the first forgetting factor is a constant or is determined based on the first estimated output signal.
	The rational used in the rejection of claim 4 is the same rational used in the rejection of claim 5, see claim 4.


	Regarding claim 6, Claim 5 of Copending Application ‘645 teaches wherein the first variance is determined by the first estimated output signal provided based on the first prior far-end channel filter and the second prior far-end channel filter (claim 5: wherein the first variance is determined by the first estimated output signal provided based on the first prior far-end channel filter and the second prior far-end channel filter).


	Regarding claim 7, Claim 4 of Copending Application ‘645 teaches wherein providing the second estimated output signal {is} based on the first current far-end channel filter and the second prior far-end channel filter (claim 4: providing the second estimated output signal includes providing the second estimated output signal based on the input signal, the first current far-end channel filter, and the second prior far-end channel filter).
	Claim 4 of Copending Application ‘645 covers the same scope, as claim 7 of the instant application, except for mentioning the detailed step(s) for providing the second estimated output signal (-- “which includes calculating a second correlation coefficient based on the first current far-end channel filter and the second prior far-end channel filter and obtaining the second estimated output signal according to the second correlation coefficient” -- further recited in claim 7 of the instant application). 
	However, claim 4 of Copending Application ‘645 discloses the same steps, in the aforementioned technique for providing the second estimated output signal as recited in claim 7 of the instant application, to obtain the first estimated output signal, see claim 4 (“providing the first estimated output signal includes calculating a first correlation coefficient based on the first prior far-end channel filter and the second prior far-end channel filter”). 
	Claim 12 of Copending Application ‘645 teaches calculating a second correlation coefficient and obtaining the second estimated output signal according to the second correlation coefficient (claim 12: wherein updating the second current far-end channel filter includes calculating a second correlation coefficient based on the first current far-end channel filter and the second prior far-end channel filter, obtaining the second estimated output signal according to the second correlation coefficient) for the benefit of removing stereo echo signals from the input signal.
		Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the teachings of Claim 4 of Copending Application ‘645 with Claim 12 of Copending Application ‘645 to arrive at the claimed invention of the instant application, to obtain similar noise cancellation results using the second estimated output signal. 

	Regarding claim 8, Claim 7 of Copending Application ‘645 teaches wherein updating the second current far-end channel filter includes estimating a second variance based on the second estimated output signal, generating a second IACM calculated based on the second variance (claim 7: wherein updating the second current far-end channel filter includes estimating a second variance based on the second estimated output signal and generating a second IACM calculated based on the second variance).
	Claim 7 of Copending Application ‘645 covers the same scope, as claim 8 of the instant application, except for mentioning the additional step of “calculating a second forgetting factor based on the second estimated output signal” further recited by claim 8 of the instant application. 
	However, claim 7 of Copending Application ‘645 discloses updating the second current far-end channel filter, the updating of the second current far-end channel filter includes estimating a second variance based on the second estimated output signal. 
	Determining “the second forgetting factor” is based on the second estimated output signal. Namely, “the second forgetting factor” being a value derived from the second estimated output signal.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the teachings taught by Claim 7 of Copending Application ‘645 to arrive at the claimed invention of the instant application, since the second forgetting factor is merely a constant or value derived from the second estimated output signal and it appears that the additional step of calculating the second forgetting factor would not have produced any unpredictable results, since applicant has not disclosed that “the second forgetting factor” solves any stated problem or is for any particular purpose.


	Regarding claim 9, wherein the second forgetting factor is a constant or is determined based on the second estimated output signal.
	The rational used in the rejection of claim 8 is the same rational used in the rejection of claim 9, see claim 8.


	Regarding claim 10, Copending Application ‘645 teaches wherein the second variance is determined by the second estimated output signal provided based on the first current far-end channel filter and the second prior far-end channel filter (claim 12: wherein updating the second current far-end channel filter includes calculating a second correlation coefficient based on the first current far-end channel filter and the second prior far-end channel filter, obtaining the second estimated output signal according to the second correlation coefficient, estimating a second variance of the second estimated output signal).


	Regarding claim 13, Copending Application ‘645 teaches wherein updating the first current far-end channel filter includes calculating a first correlation coefficient based on the first prior far-end channel filter and the second prior far-end channel filter, obtaining the first estimated output signal according to the first correlation coefficient, estimating a first variance of the first estimated output signal, and generating a first IACM calculated based on the first variance (claim 4: providing the first estimated output signal includes calculating a first correlation coefficient based on the first prior far-end channel filter and the second prior far-end channel filter and obtaining the first estimated output signal according to the first correlation coefficient, and wherein updating the first current far-end channel filter includes estimating a first variance based on the first estimated output signal and generating a first inverse autocorrelation matrix (IACM) calculated based on the first variance; claim 11).


	Regarding claim 14, Copending Application ‘645 teaches wherein updating the second current far-end channel filter includes calculating a second correlation coefficient based on the first current far-end channel filter and the second prior far-end channel filter, obtaining the second estimated output signal according to the second correlation coefficient, estimating a second variance of the second estimated output signal, and generating a second IACM calculated based on the second variance (claim 12: wherein updating the second current far-end channel filter includes calculating a second correlation coefficient based on the first current far-end channel filter and the second prior far-end channel filter, obtaining the second estimated output signal according to the second correlation coefficient, estimating a second variance of the second estimated output signal, and generating a second IACM calculated based on the second variance).


	Regarding claim 18, Copending Application ‘645 teaches wherein the second estimated output signal is obtained according to a second correlation coefficient calculated based on the first current far-end channel filter and the second prior far-end channel filter (claim 12: wherein updating the second current far-end channel filter includes calculating a second correlation coefficient based on the first current far-end channel filter and the second prior far-end channel filter, obtaining the second estimated output signal according to the second correlation coefficient).


Allowable Subject Matter
5.	Claim(s) 1, 3 – 10, and 12 - 18 contain allowable subject matter and would be allowable if applicant files a Terminal Disclaimer to overcome the ODP rejection.

6.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7. 	The following is an examiner’s statement of reasons for allowance:

	Regarding claim 1, the combined steps as recited in the claim for a method of noise cancellation in combination with the specific steps for updating a second current far-end channel filter and providing the resultant signal, has not been found alone or in combination in the prior art.
	Claim(s) 3 – 11, 13, and 14 depend on claim 1.


	Regarding claim 12, the combined steps as recited in the claim for a method of stereo noise cancellation, has not been found in the prior art.


	Regarding claim 11, the combined steps as recited in claim 1 for a method of noise cancellation in combination with the specific steps for providing the resultant signal as recited in claim 11, has not been found alone or in combination in the prior art.


	Regarding claim 15, the device of noise cancellation, as a whole, in combination with the specific function(s) performed by each component (e.g. the first estimator, the first filter, the second estimator, the second filter, and the output device) of the device, has not been found in the prior art.
	Claim(s) 16 – 18 depend on claim 15.



Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a.	Stokes et al US PG Publication 20060002547
	b.	Haulick et al US PG Publication 20080031469
	c.	Li et al US PG Publication 20140169568

	Stokes, abstract, discloses a method and system of multi-channel echo cancellation using round robin regularization. The multi-channel round robin regularization echo cancellation method includes applying a plurality of adaptive filters, each having an inverse correlation matrix, to the multi-channel playback signal. Each of the plurality of adaptive filters is selected in a round robin sequence, so that every round each of the filters is selected. The inverse correlation matrix associated with each selected adaptive filter then is regularized as needed. The regularized adaptive filter then is used to remove the echo of the multi-channel playback signal from a captured signal.  Regularization is implemented in a round robin manner to ensure that each subband is selected so that the adaptive filter for that subband can be examined.  Other features of the multi-channel echo cancellation system and method include dynamic switching between monaural and multi-channel echo cancellation and mixed processing for lower and upper subbands.

	Haulick, lines 45 – 65 of Column 2 and figure 2, discloses a dual-channel echo compensation filter circuit 180, which may receive the respective de-correlated output signals [tilde over (x)].sub.1(n) and [tilde over (x)].sub.2(n) from the de-correlation processor 120.  The dual-channel echo compensation filter circuit 180 may include a first channel echo compensation filter 244 and a second channel echo compensation filter 246. Each echo compensation filter 244 and 246 may include respective filter coefficients h.sub.1(n) and h.sub.2(n). The filter coefficients h.sub.1(n) and h.sub.2(n) may model the transfer function of the LRM environment 140. The first channel echo compensation filter 244 may generate a first channel estimated output signal [circumflex over (d)].sub.1(n), and the second channel echo compensation filter 244 may generate a second channel estimated output signal [circumflex over (d)].sub.2(n). An echo compensation filter may be inserted within each channel path of multi-channel system 110.

	Li, abstract, discloses performing stereo acoustic echo cancellation using a correlation based filter adaptation control approach and without using stereo de-correlation.  An embodiment includes a stereo adaptive filter that produces an echo removed microphone signal from received audio signals. The embodiment includes a mono adaptive filter that produces an echo removed microphone signal from the received audio signals. A correlation detector determines a level of correlation between the received signals and provides a signal to an adaptive filter controller.  The adaptive filter controller controls how the stereo adaptive filter and the mono adaptive filter adapt audio echo cancellation as a function of the correlation between the received signals. A signal selector may select for output the signal from either the stereo adaptive filter or the mono adaptive filter based, for example, on the power level of the signals.


9.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ubachukwu Odunukwe whose telephone number is (571)272-8927.  The examiner can normally be reached 9:00am-5:30pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571)272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/UBACHUKWU ODUNUKWE/
Examiner, Art Unit 2654

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654